Title: To George Washington from Henry Knox, 5 April 1794
From: Knox, Henry
To: Washington, George


          
            Sir
            Philadelphia 5th April 1794
          
          I beg leave respectfully to submit as my opinion that General Chapin should be
            authorised to offer Captain Brant, an Annuity for life, a sum not less than One thousand
            nor more than one thousand five hundred Dollars, agreable to the tenor of the letter
            herewith submitted to General Chapin. If this letter sir should receive your approbation
            Captain Williamson will undertake to deliver it safely. I have
            the honor to be sir Your obedient Servant
          
            H. Knox.
          
        